THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF
REAL PROPERTY AND ESCROW INSTRUCTIONS (this “Amendment”) is made and entered
into as of this 27th day of January, 2006, by and between TREIT-UNIVERSITY
HEIGHTS, LP, a Texas limited partnership (the “Seller”); and ARI UNIVERSITY
HEIGHTS, LP, a Delaware limited partnership; UNIVERSITY HEIGHTS HELD, LLC, a
Delaware limited liability company; UNIVERSITY HEIGHTS LUKENS, LLC, a Delaware
limited liability company; and UNIVERSITY HEIGHTS VANDEVER, LLC, a Delaware
limited liability company (collectively, the “Buyer”).

Recitals

WHEREAS, Seller and Adler Realty Investments, Inc., a California corporation
(“Adler”), entered into that certain Agreement for Purchase and Sale of Real
Property and Escrow Instructions dated as of November 8, 2005, with respect to
that certain real property located in Bexar County, San Antonio, Texas, as more
particularly described in Exhibit A to the Agreement (together with all
amendments, collectively, the “Agreement”); and

WHEREAS, Buyer is the successor in interest under the Agreement to Adler; and

WHEREAS, Buyer desires that the Close of Escrow take place on January 31, 2006;
and

WHEREAS, in order to accommodate Buyer’s desire with respect to the Close of
Escrow, Seller intends to purchase certain securities on January 27, 2006 so as
to effect the defeasance of its loan against the Real Property; and

WHEREAS, in so doing, Seller could incur substantial financial losses in the
event that Closing did not take place on January 31, 2006; and

WHEREAS, to induce Seller to prepare to sell the Real Property on January 31,
2006, Buyer desires to waive any and all contingencies and/or conditions
precedent to Closing as provided in this Amendment; and

WHEREAS, Seller and Buyer desire to confirm their obligations with respect to
Closing as provided in this Amendment; and

WHEREAS, all capitalized terms not defined herein shall have the meanings
ascribed to them in the Agreement.

1

Agreement

NOW, THEREFORE, in consideration of the Real Property and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Notwithstanding anything to the contrary in the Agreement, Buyer hereby
waives any and all contingencies and/or conditions precedent to Closing (except
Seller’s failure to deliver the documents required to be delivered by Seller at
Closing) and Buyer agrees to proceed to Closing as provided for in Paragraph 2
of this Amendment, and, Buyer agrees that the Deposit is no longer refundable
for any reason except Seller’s failure to deliver the documents required to be
delivered by Seller at Closing.

2 Notwithstanding anything to the contrary in the Agreement, Seller and Buyer
hereby agree that the Close of Escrow shall be Tuesday, January 31, 2006, time
being of the essence.

3. Notwithstanding anything to the contrary in the Agreement, Seller and Buyer
agree to execute and deliver at Closing an escrow Agreement in the form attached
hereto as Exhibit A.

4. Except as provided for in this Amendment, the Agreement remains in full force
and effect unchanged and unaffected, and Seller and Buyer hereby rati and
confirm the same. This Amendment

5. This Amendment may be executed in counterparts, all of which taken together
shall constitute the entire Amendment. It shall be effective upon full execution
of the parties hereto.

[SIGNATURES TO FOLLOW]

2

Witness the following signatures:

EXECUTED on this 27th day of January, 2006.

                  SELLER:   TREIT— University Heights GP, LP,
       
 
                    a Texas limited partnership
       
 
                    By:   TREIT-University Heights GP, LLC,
   
 
                        a Texas limited liability company,
   
 
               
 
      its General Partner  
 

 
               
 
      By:   Triple Net Properties, LLC,  

 
                            a Virginia limited liability company,

 
               
 
          its Manager  

 
               
 
          By:   /s/ Jack Maurer

                  Name: JACK MAURER       Its:       EVP/MANAGER EXECUTED on
this 27th day of January, 2006.         BUYER: ARI UNIVERSITY HEIGHTS, L.P.,    
        a Delaware limited partnership             By:   ARI UHeights, LLC,    
            a Delaware limited liability company,             Its: General
Partner                 By: Adler Realty Investments, Inc.         a California
corporation,         Its: Sole Member             By:           /s/ Michael S.
Adler



    Michael S. Adler, President

EXECUTED on this 27th day of January, 2006.

         
BUYER:
  UNIVERSITY HEIGHTS HELD, LLC,  

 
            a Delaware limited liability company

 
       
 
  By:
Name:
Its:   /s/ David Held
David Held
President

EXECUTED on this 27th day of January, 2006.

          BUYER:   UNIVERSITY HEIGHTS LUKENS, LLC,

 
            a Delaware limited liability company

 
       
 
  By:
Name:
Its:   /s/ Reaves C. Lukens, Jr.
Reaves C. Lukens, Jr.
President

EXECUTED on this 27th day of January, 2006.

          BUYER:   UNIVERSITY HEIGHTS VANDEVER, LLC,

 
            a Delaware limited liability company

 
       
 
  By:
Name:
Its:   /s/ James D. Vandever
James D. Vandever
President
 
       

3

EXHIBIT A: Form of Escrow Agreement

[See Attached]

4